Title: From Thomas Jefferson to John Smith, 15 August 1808
From: Jefferson, Thomas
To: Smith, John


                  
                     Sir. 
                     Monticello. Aug. 15. 08.
                  
                  I this moment recieve your favor of the 12th with Capt Saunders’s letter on the acquisition of a site for a battery at Norfolk. I think that, instead of acceding to the proposition to take the whole three acres at 1500.D. it will be better to accept the other alternative of mr Thompson to have the ground valued by proper persons. in this case too it should be attempted to restrain the purchase to the half acre, as desired by the Secretary at War, but if the owner insists on selling the whole or none, the whole should be taken rather than let the works of defence be delayed. you will be pleased to give instructions accordingly.
                  The dispatches hitherto recieved at the War office & forwarded to me, I have from time to time sent directly to Genl. Dearborne, on the presumption they had not yet been seen by him. if this is wrong, be so good as to notify me of it. I return you Capt. Saunders’s letter, & tender you my salutations.
                  
                     Th: Jefferson 
                     
                  
               